Exhibit 10.1

 

EXECUTION VERSION

 

AMENDED AND RESTATED SECOND AMENDMENT TO CREDIT AGREEMENT

 

AMENDED AND RESTATED SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second
Amendment”), dated as of October 29, 2010, by and among INTERNATIONAL ADVISORY
HOLDINGS CORP., a Delaware corporation (“Holdings”), INTERNATIONAL CONSULTING
ACQUISITION CORP., a Delaware corporation (the “Borrower”), the lenders party to
the Credit Agreement referred to below (the “Lenders”) and DEUTSCHE BANK TRUST
COMPANY AMERICAS, as Administrative Agent (in such capacity, the “Administrative
Agent”). Unless otherwise indicated, all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided such terms in the
Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, Holdings, the Borrower, the Lenders and the Administrative Agent are
parties to a Credit Agreement, dated as of November 16, 2007 (as amended,
modified or supplemented through, but not including, the date hereof, the
“Credit Agreement”);

 

WHEREAS, Holdings, the Borrower, the Lenders party thereto and the
Administrative Agent are parties to a Second Amendment to Credit Agreement,
dated as of September 27, 2010 (the “Original Second Amendment”); and

 

WHEREAS, subject to the terms and conditions of this Second Amendment, the
parties hereto wish to amend and restate the Original Second Amendment in its
entirety in the form of this Second Amendment in order to amend certain
provisions of the Credit Agreement as herein provided;

 

NOW, THEREFORE, it is agreed:

 

I.                 Amendments to Credit Agreement.

 

1.             The definition of “Consolidated EBITDA” appearing in Section 1.01
of the Credit Agreement is hereby amended by deleting the text “December 31,
2008” appearing in clause (vi) of the first sentence thereof and inserting the
text “December 31, 2011” in lieu thereof.

 

2.             Section 9.15(a) of the Credit Agreement is hereby amended by
inserting the following new sentence at the end thereof:

 

“In addition to the Aggregate Consideration payable for Permitted Acquisitions
pursuant to clause (v) of the immediately preceding sentence, the Borrower or a
Wholly-Owned Domestic Subsidiary thereof which is a Subsidiary Guarantor may
consummate the acquisition of all of the outstanding Equity Interests of, or all
or substantially all of the assets of, a company previously identified to the
Administrative Agent on or about September 27, 2010 so long as (i) such
Permitted Acquisition is consummated on or before December 31, 2010, (ii) each
of the other requirements of this Section 9.15 and the definition of Permitted
Acquisition are satisfied,

 

--------------------------------------------------------------------------------


 

(iii) the Aggregate Consideration payable for such Permitted Acquisition does
not exceed the sum of (I) an initial upfront cash payment not to exceed
$9,000,000 plus (II) an earn-out payment tied to the financial performance of
such Acquired Entity or Business not to exceed $8,000,000, which earn-out
payment (A) shall be paid out over a four-year (or longer) period commencing
with Holdings’ fiscal year ending December 31, 2011 and (B) may only be paid to
the extent that (x) no Default or Event of Default exists at the time of the
respective payment or immediately after giving effect thereto and (y) such
payment does not exceed $4,000,000 in any fiscal year of Holdings and (iv) the
purchase agreement for such Permitted Acquisition expressly conditions the
payment of such earn-out consideration on the satisfaction of the foregoing
conditions.”

 

3.             Section 10.07 of the Credit Agreement is hereby amended by
deleting the text “September 30, 2010 through and including March 30, 2011” and
the corresponding ratio of “3.00:1.00” set forth opposite such text and
inserting the following text and ratios in lieu thereof:

 

“September 30, 2010 through and including December 30, 2010

 

3.35:1.00

 

 

 

 

 

December 31, 2010 through and including March 30, 2011

 

3.00:1.00”.

 

 

II.             Miscellaneous Provisions.

 

1.             In order to induce the Lenders to enter into this Second
Amendment, each of Holdings and the Borrower hereby represents and warrants that
(i) no Default or Event of Default exists as of the Second Amendment Effective
Date (as hereinafter defined), both immediately before and after giving effect
to this Second Amendment and (ii) all of the representations and warranties
contained in the Credit Agreement and in the other Credit Documents, are true
and correct in all material respects on the Second Amendment Effective Date,
both immediately before and after giving effect to this Second Amendment, with
the same effect as though such representations and warranties had been made on
and as of the Second Amendment Effective Date (it being understood that any
representation or warranty which by its terms is made as of a specific date
shall be true and correct in all material respects only as of such specific
date).

 

2.             The Credit Agreement is modified only by the express provisions
of this Second Amendment and this Second Amendment shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.

 

3.             This Second Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. A complete set
of counterparts shall be lodged with the Borrower and the Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

4.             THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

 

5.             This Second Amendment shall become effective on the date (the
“Second Amendment Effective Date”) when Holdings, the Borrower and the Required
Lenders shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile or other
electronic transmission) the same to White & Case LLP, 1155 Avenue of the
Americas, New York, NY 10036; Attention: Stanley Boris (facsimile number:
212-354-8113 / email: sboris@whitecase.com) and (ii) the Borrower shall have
paid the outstanding fees and expenses of White & Case LLP in connection with
the Credit Agreement.

 

6.             From and after the Second Amendment Effective Date, all
references in the Credit Agreement and each of the other Credit Documents to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
modified hereby.

 

7.             This Second Amendment amends and restates in full the Original
Second Amendment and the Original Second Amendment shall no longer have any
further force or effect.

 

*      *      *

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Second Amendment as of the date first above
written.

 

 

INTERNATIONAL ADVISORY HOLDINGS CORP.

 

 

 

By:

/s/ Randy Scheller

 

 

Name:

Randy Scheller

 

 

Title:

Vice President & Treasurer

 

 

 

 

 

INTERNATIONAL CONSULTING ACQUISITION CORP.

 

 

 

By:

/s/ Randy Scheller

 

 

Name:

Randy Scheller

 

 

Title:

Vice President & Treasurer

 

Signature page to Amended and Restated Second Amendment to TPI Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

 

Individually and as Administrative Agent

 

 

 

By:

/s/ Erin Morrissey

 

 

Name:

Erin Morrissey

 

 

Title:

Vice President

 

 

 

 

By:

/s/ Scottye Lindsey

 

 

Name:

Scottye Lindsey

 

 

Title:

Director

 

 

Signature page to Amended and Restated Second Amendment to TPI Credit Agreement

 

--------------------------------------------------------------------------------

 